Citation Nr: 0946477	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to an initial compensable rating before January 
16, 2008, and an initial rating higher than 10 percent from 
January 16, 2008, for mechanical low back pain and 
degenerative disc disease with sciatica.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1984 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO).  During the 
pendency of the appeal, in a rating decision in February 
2009, the RO increased the rating to 10 percent, effective 
January 16, 2008, the date of a VA examination.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

Before the VA examination of January 16, 2008, mechanical low 
back pain and degenerative disc disease was manifested by 
normal flexion and by a normal combined range of motion of 
the lumbar spine without incapacitating episodes or objective 
neurological abnormality; from January 16, 2008, mechanical 
low back pain and degenerative disc disease is manifested by 
flexion greater than 60 degrees, but not greater than 85 
degrees and the combined range of motion of the lumbar spine 
is greater than 120 degrees; there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; there are no incapacitating episodes 
requires bed rest prescribed by a physician having a total 
duration of at least two weeks but less than four weeks 
during a twelve month period or objective neurological 
abnormality.




CONCLUSION OF LAW

Before January 16, 2008, the criteria for an initial 
compensable rating for mechanical low back pain and 
degenerative disc disease with sciatica were not met; from 
January 16, 2008, the criteria for an initial rating higher 
than 10 percent for mechanical low back pain and degenerative 
disc disease with sciatica have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, 124a, Diagnostic Codes 5242, 5243, 8520 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2005, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating, following the initial grant of service connection.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded VA examinations in February 2005 and in January 
2008.  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Mechanical low back pain and degenerative disc disease with 
sciatica is currently rated 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

A disability rated under Diagnostic Code 5243 is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula Based on Incapacitating Episodes).  The Formula that 
results in the higher rating is assigned.  In other words, 
the disability is not separately rated under both the General 
Rating Formula and the Formula for Based on Incapacitating 
Episodes.

Under the General Rating Formula, the criteria for a 10 
percent rating are forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  

Under the General Rating Formula, the criteria for 20 
percent, are forward flexion of the lumbar spine greater than 
30 degrees, but not greater than 60 degrees; or the combined 
range of motion of not greater than 120 degrees; or muscles 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.

For rating purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
to 240 degrees.  

The General Rating Formula is applied with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected.



When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Also, under the General Rating Formula any objective 
neurologic abnormalities are rated separately under the 
appropriate Diagnostic Code.  Sciatica is rated under 
Diagnostic Code 8520.  Under Diagnostic Code 8520, the 
criterion for a compensable rating, 10 percent, is mild 
incomplete paralysis.  The criterion for the next higher 
rating, 20 percent rating, is moderate incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree. 38 C.F.R. § 4.124a.

Under the Formula Based on Incapacitating Episodes, the 
criteria for a 10 percent rating are incapacitating episodes 
have a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  The criteria for a 20 
percent rating are incapacitating episodes have a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months. 

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (1) following the Formula Based on 
Incapacitating Episodes. 



Facts 

On VA examination in February 2005, the VA examiner noted 
that the Veteran's low back pain began during basic training 
and over the twenty years of service he had intermittent 
exacerbations of pain located in the lumbosacral region that 
radiated into the right lower extremity.  The Veteran 
currently complained of intermittent back pain with flare-ups 
about every four months, precipitated by lifting 30 pounds or 
more or squatting.  The Veteran stated that he avoided 
exercise, heavy lifting, and repetitive back motion. 

On physical, flexion was to 90 degrees, extension to 30 
degrees, right and left lateral flexion was to 30 degrees, 
and right and left rotation as to 30 degrees.  The VA 
examiner did not note any additional limitation of motion 
with repetitive use.  The combined range of motion was normal 
and therefore greater than 120 degrees (90 (flexion) 
+30+30+30+30+30 = 240 degrees).  

There was no muscle spasm, swelling, effusion, tenderness, 
joint laxity, or ankylosis.  The deep tendon reflexes were 
+2.  The VA examiner found no objective neurological 
abnormality.  X-rays revealed multilevel degenerative disc 
disease of the low back.  The diagnosis was intermittent low 
back pain with intermittent sciatica.

Records of a service hospital show that the Veteran was seen 
for low back pain in March 2006. 

On VA examination in January 2008, the Veteran complained of 
exacerbations of low back pain occurring every six months and 
lasting a week.  The Veteran described the pain as radiating 
into the right lower extremity.  There were no associated 
factors such as loss of bladder or bowel control.  He does 
not use any assistive devices.  The Veteran stated that he 
avoided heavy lifting and any activity involving a twisting 
motion. 



On physical examination, the Veteran's posture, gait, and 
curvature of the spine were normal.  Forward flexion was to 
70 degrees with pain at 70 degrees, extension was to 12 
degrees with pain at 12 degrees), lateral flexion was 30 
degrees, right and left, and right and left rotation was to 
30 degrees.  There was no additional limitation of motion 
with repetitive use.  The combined range of motion was 
greater than 120 degrees (70 (flexion) +12+30+30+30+30 = 202 
degrees).  There was no muscle spasm or guarding, postural or 
musculature abnormalities, or ankylosis.  The examiner did 
not elicit any neurological abnormalities due to nerve root 
involvement and the sensory and motor evaluations were 
normal.  

Analysis

A Rating before January 16, 2008  

On VA examination in February 2005, flexion was to 90 degrees 
or normal and the combined range of motion was 240 or normal.  
There was no muscle spasm or guarding.   And no 
incapacitating episodes that required bed rest prescribed by 
and treatment by a physician.

Under the General Rating Formula, considering such factors as 
functional loss due to pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40 and 4.45, as 
flexion was greater than 85 degrees and the combined range of 
motion was greater than 120 degrees, and in the absence of 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, the criteria for 
a compensable rating had not been met. 

Also under the General Rating Formula, there was no evidence 
of objective neurological abnormality and the criterion for a 
separate, compensable rating under Diagnostic Code 8520 had 
not been met. 

Under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating had not been met. 


A Rating from January 16, 2008

On VA examination in January 2008, flexion was to 70 degrees 
and the combined range of motion was 70 (flexion) 
+12+30+30+30+30 = 202 degrees.  There was no muscle spasm or 
guarding.   And no incapacitating episodes that required bed 
rest prescribed by and treatment by a physician.

Under the General Rating Formula, considering such factors as 
functional loss due to pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40 and 4.45, as 
flexion is greater than 60 degrees and the combined range of 
motion is greater than 120 degrees, and in the absence of 
muscle spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour, the criteria for a 
rating higher than 10 percent have not been met. 

Also under the General Rating Formula, there was no evidence 
of objective neurological abnormality and the criterion for a 
separate, compensable rating under Diagnostic Code 8520 had 
not been met. 

Under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating had not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating compensable rating before January 16, 2008, 
and an initial rating higher than 10 percent from January 16, 
2008, for mechanical low back pain and degenerative disc 
disease with sciatica is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


